DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.


Status of the Claims
Claims 1-2 and 4-20 are currently pending.  Claim 3 has been canceled.  Claims 19-20 are newly added.  Claims 1-2, 7, 10, 12 and 15 are amended.  Claim 16 is withdrawn as being drawn to a non-elected species or invention.  Claims 1-2, 4-15 and 17-20 are examined on their merits.  

Previous Rejections


Rejections Withdrawn

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-2, 4-15 and 17-18 under 35 U.S.C. 103 as being unpatentable over Tachon US 2015/0190320 (7/9/2015) in view of O’Brien et al. US 2003/0118530 (6/26/2003), Cavazutti et al. US 2013/0142743 (6/6/2013) and Martin et al. US 2005/0187128 (8/25/2005) is withdrawn.  


New Rejections   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
Claims 1-2, 4-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tachon US 2015/0190320 (7/9/2015) in view of O’Brien et al. US 2003/0118530 (6/26/2003), Cavazutti et al. US 2013/0142743 (6/6/2013), Martin et al. US 2005/0187128 (8/25/2005) and Birman et al. US 2008/0213322 (9/04/2008).      
Tachon teaches pore-blurring and mattifying cosmetic compositions, which include water in oil emulsions as one of the forms of these cosmetic compositions. (See 
Tachon teaches cosmetic compositions comprising (i) at least one composite particle comprising at least one small core particle, wherein the particles are made of at least one inorganic material and/or at least one organic material including polylactic acids, polymethylmethacrylates, silicones and preferably mixtures thereof and the particles may or may not be coated with materials including smaller particles or a silicone, (ii) at least one organopolysiloxane elastomer and (iii) at least one oil absorbing agent (see [0038]-[0039],[0045]-[0048], [0053], [0055]-[0056].  Thus, the core particle may be a UV screening agent, including pigments.  The core particle can in turn be coated with smaller particles which may also be UV screening agents, including pigments.  Tachon does not teach that the smaller particles themselves are coated, however. 

Tachon teaches polylactic acid powder in a cosmetic foundation that can be in the form of a water-in-oil emulsion.  (See [0056], [0382] and [0388]).  Tachon teaches that the composition may comprise polylactic acid powder and be in the form of a water-in-oil emulsion. (See Tachon Table 2).  Polylactic acid powder is called for in instant claim 4. Tachon teaches that polylactic acid powder is very versatile and can be coated with layers to provide a sunscreen benefit to the cosmetic composition of which it is a part. (See [0056], Abstract).  Tachon thus teaches a water-in-oil emulsion that comprises polylactic acid powder in a cosmetic foundation as called for in instant claim 4. (See [0056], [0382] and [0388]).   
Tachon also teaches that its composition may provide a matte effect that hides skin pores and imperfections for a long time and which effects can last all day long. (See [0002], [0006], [0143]).  All day long is at least 4 hours long as called for in instant claim 20.  
Tachon does not teach MQ Resin, 5-30% water, or adhesive agents.  Tachon teaches polymethylmethacrylate powders but does not teach the amounts of these powders.  Tachon teaches hydrophobically treated powders but does not teach a hydrophobically treated pigment.  These deficiencies are made up for with the teachings of O’Brien et al., Cavazutti et al., Martin and Birman.  

MQ resins are called for in instant claim 6.  MQ resins are silicone resins as called for in instant claim 1.    O’Brien teaches that the compositions containing the silicone resins provide matte colored films. (See [0007]).  With respect to the matteness this is the same property that the claimed invention aims to achieve. 
Cavazutti et al. (Cavazutti) teaches cosmetic composition that preferably found to contain a water-in-oil emulsion. (See [0051-0052]).  The amount of water is preferably at least 5% or 10% which falls within the range from at least about 5% to about 30% called for in amended claim 1.  Cavazutti also teaches a silsesquioxane powder in the emulsion as called for in instant claim 10 which is a silicone resin as called for in instant claim 1. (See [0877]).    
  Cavazutti thus teaches that a person of ordinary skill in the art would preferably have at least 5% or 10% water in a water in oil emulsion. 

Martin et al. (Martin) teaches a cosmetic composition containing hydrophobic aerogel particles and powdered silica. (See Example 3 and claim 29).  Specifically,  Martin also teaches a cosmetic composition that has SB 150 which are microspheres of porous silica and are a powder. (See Example 3).  Silica powder absorbs oil.  (See Example 3).  The composition also comprises a physiologically acceptable medium. (See page 3, lines 1-6, Example 2).  Martin teaches Tospearl powders which are polymethylsilsesquioxane powder and adhesive agents as called for in instant claim 11. (See [0093]).  
Martin expressly teaches that its composition when applied gives the skin a homogenous color and matteness in its Abstract.  With respect to the matteness this is the same property that the claimed invention aims to achieve.  Martin also expressly teaches at paragraph [0099] that its composition may also comprise at least one adjuvant normally used in cosmetics such as water. 
Martin teaches that oil (sebum) absorbing powders can be powders of acrylic polymer that are made of polymethyl methacrylate. (See Martin [0024]).  These powders can be present in an amount of from 2 to 18% which falls within the range from about 0.05% to about 15% called for instant claim 5. (See [0043]).  

Birman teaches a pigment that has been treated with a silicone to render it hydrophobic and enhance its handling, processing and performance.  Birman teaches that this hydrophobic treatment allows for more pigments to have affinity for skin. (See [0011]).  Hydrophobic modification enhances the skin affinity and adhesion of the pigment to the skin, resulting in a better coloring result of the cosmetic formulations on the skin, and in better wearing properties; for example, longer lasting effects. Also, the overall skin feel is improved. 
Birman teaches the coating of zinc oxide with a silicone. (See [0109]).  Birman teaches that cosmetics that use the zinc oxide coated with a silicone in such a way allows for the stability of the composition over time to be very much improved. (See [0112]).  Birman teaches personal care articles comprising its hydrophobically treated zinc oxide pigments containing from about 0.1% to about 25%. (See [0162]).  0.1% to 25% overlaps with the about 0.1 to about 25% called for in instant claim 1, and also overlaps with the about 0.5% to about 20% by weight called for in instant claim 19.   
prima facie obvious for one of ordinary skill in the art making the Tachon composition to add 13-30 wt% MQ resins as taught by O’Brien in order to provide the composition with a transfer free quality as taught by O’Brien.
It would have been prima facie obvious for one of ordinary skill in the art making the Tachon composition to have at least 5% water as taught by Cavazutti in order to have a cosmetic composition with good remanance on the skin and also a non-tacky quality and feel as taught by Cavazutti.
It would have been prima facie obvious for one of ordinary skill in the art making the Tachon in view of O’Brien and Cavazutti composition to add Tospearl powder and have the polymethylmethacrylate powder be present at an amount of 2 to 18% and the hydrophobically treated powder be present at an amount of about 2 to 18% as taught by Martin in order to provide a mattifying effect that helps to hide skin pores and imperfections as taught by Martin.   
It would have been prima facie obvious for one of ordinary skill in the art making the Tachon composition to use between about 0.1% to about 25% hydrophobically treated zinc oxide as taught by Birman in order to have a cosmetic composition with better skin feel, better skin affinity and adhesion to the skin and better long wearing properties as taught by Birman.
With respect to claim 14, Martin teaches powders of acrylic polymer that are made of polymethyl methacrylate, (see Martin [0024]), in an amount of from 2 to 18%. (See [0043]).  Tachon teaches polylactic acid powder, another mattifying powder.  Tachon does not expressly teach the specific amount of the polylactic acid powder, so a person of ordinary skill in the art would use the same amount.  This would provide a 
With respect to claim 15, Cavazutti teaches at least 5% water. (See Cavazutti [0052]).  Birman teaches pigments that are hydrophobically treated and present in an amount of 0.1 to 7%.   At least 5% to 7% is a ratio of about 1:1 which is lower than the about 4:1 called for in instant claim 15.       


Response to Arguments
           Applicants’ comments on January 19, 2021 have been fully considered and are found to be mostly unpersuasive.  Applicants note the amendments to the claims to require a hydrophobically-treated colorant.  
	Tachon teaches pore-blurring and mattifying compositions, and using particles having a small core coated with solid particles.  The solid particles can be UV screening agents, including pigments.  However, the coating itself, which can be pigments, is not further coated.  Tachon does not teach the required silicone resin.  Tachon warns against using too much traditional colorant, as such colorant can accumulate and highlight the pores.  Applicants note that Tachon does not teach silicone resins and that this teaching is provided from other prior art references in the rejection.
	The instant inventive compositions are colored compositions (containing at least 0.5% of hydrophobically treated colorant (pigment) intended to provide color to keratinous material and maintain such color through long-wear properties.  Applicants argue that Tachon differs from the instant invention in that it fails to mention silicone 
	Applicants argue that Tachon’s composition would not lead to the inventive compositions and the secondary references would not motivate one of ordinary skill in the art to modify Tachon in a manner to obtain the invention compositions by adding a lot of “traditional” pigments, let alone hydrophobically treated colorant, as well as silicone resin.  Nothing in any of the references would motivate a skilled artisan away from the pore-minimizing compositions toward long-wear colored compositions.

In light of the amendments to the claims the rejections above have been withdrawn.  Applicants’ arguments have been reviewed and except with respect to the amendments to the claims they are not found to be mostly unpersuasive.  
Respectfully, Applicants have not shown any reason why Tachon’s composition would not lead to the inventive compositions and the secondary references would not motivate one of ordinary skill in the art to modify Tachon.  Applicants have not shown a teaching away and have not addressed the powerful motivations clearly laid out in the rejections above.  
Applicants have not shown a teaching away because Tachons concern against using too much traditional pigment for its pore-minimizing compositions is not a teaching away.  A hydrophobized pigment (such as that being used in the newly applied rejections above) is not a traditional pigment.  A teaching away must be clear. See 
The additional teachings provided by the prior art in the newly applied rejection above are consistent with and often in furtherance of the purpose of Tachon.  For example, Tachons’ purpose of pore-minimization is met by the addition of the silicone resin, as O’Brien teaches that the compositions containing the silicone resins provide matte colored films.  The matteness is exactly what Tachon is directed to, namely pore-blurring and mattifying compositions.  
Applicants’ arguments do not take into account the normal desire of scientists or artisans to improve upon what is already generally known.  
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.
The remainder of Applicants arguments are moot in view of the newly applied rejections above. 


Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619